Case 3:17-cv-07106-SK Document 49-2 Filed 12/26/18 Page 1 of 14




                Exhibit A
          Case 3:17-cv-07106-SK Document 49-2 Filed 12/26/18 Page 2 of 14



                                        U.S. Department of Justice
                                        FY 2019 Contingency Plan
                                          - September 11, 2018 -

This FY 2019 Contingency Plan covers Department of Justice (DOJ or the Department)
operations during a lapse in appropriations.

The Antideficiency Act restricts the Federal Government’s ability to obligate funds in advance of
appropriations or beyond appropriated levels. During a lapse in appropriations, the Department
will only continue the following categories of activities:

        1. Those funded by a source that has not lapsed, such as permanent indefinite
           appropriations and carryover of no-year funds appropriated in a prior year;
        2. Those for which there is an express authority to continue during an appropriations
           lapse;
        3. Those for which authority to continue during an appropriations lapse arises by
           necessary implication;
        4. Those related to the discharge of the President’s constitutional duties and powers; and
        5. Those related to “emergencies involving the safety of human life or the protection of
           property,” i.e., where there is a reasonable likelihood that the safety of human life or
           the protection of property would be compromised, in some significant degree, by
           delay in the performance of the function in question.

The Department of Justice is comprised of about 40 components that have a broad array of
national security, law enforcement, and criminal justice system responsibilities. The
Department’s mission is to enforce the law and defend the interests of the United States
according to the law; to ensure public safety against threats foreign and domestic; to provide
federal leadership in preventing and controlling crime; to seek just punishment for those guilty of
unlawful behavior; and to ensure fair and impartial administration of justice for all Americans.

Therefore, a significant portion of the Department’s mission relates to the safety of human life
and the protection of property, and primarily for this reason, the Department has a high
percentage of activities and employees that are excepted from the Antideficiency Act restrictions
and can continue during a lapse in appropriations. Other activities and employees are excepted
because they are funded with multi-year or no-year appropriations, or because they are
Presidential appointees, most of whom are excepted from furlough because they are not covered
by the leave system in 5 U.S.C. Chapter 63.1 Note that the contingency plan assumes that, at the
time of a shur=tdown, all Components and Subcomponents normally headed by a Presidential
Appointee are in fact headed by a Presidential Appointee. If at the time of shutdown the

1
 Note: Former career Senior Executive Service (SES) appointees who receive a Presidential appointment that would
normally convey an exemption from the leave system may be eligible to elect to retain SES leave benefits under 5
U.S.C. § 3392(c). If SES leave benefits are so elected, such a Presidential Appointee would be subject to furlough
under 5 CFR part 359, subpart H, unless otherwise excepted.

                                                   Page 1 of 13
           Case 3:17-cv-07106-SK Document 49-2 Filed 12/26/18 Page 3 of 14



Department does not have Presidential appointees in one or more of those positions, those who
are acting in those positions, the Department will determine the excepted status of those who are
acting in those positions in accordance with the criteria above

Agency Summary:

The total number of agency employees on-board at the time of the implementation of the
Contingency Plan was 113,5462 (see Table 2). Based on data as of June 23, 2018, for a lapse in
appropriations for the first 5 calendar days of fiscal year 2019, 95,339 DOJ employees were
excepted from furlough (see Table 1), representing 84% of DOJ on-board employees.

              Table 1: Department of Justice FY 2019 Contingency Plan Exceptions
                             Employees Excepted from Furlough
                                                                                              Total Excepted
    Categories                                                                                  Employees
                                                                                                 FY 2019
                     Employees whose compensation is financed by a resource other
                                                                                                 6,411
    Category 1   3
                     than annual appropriation (also referred to as “exempt
                     employees”)
                     Employees necessary to perform activities expressly authorized
    Category 2                                                                                   1,031
                     by law to continue during a lapse in appropriations
                     Employees necessary to perform activities necessarily implied by
    Category 3                                                                                  16,139
                     law
                     Employees necessary to the discharge of the President’s
    Category 4                                                                                    N/A
                     constitutional duties and powers
    Category 5       Employees necessary to protect life and property                           71,721
         Total                                                                                  95,302


The Department’s plan is consistent with Office of Legal Counsel (OLC) opinions and Office of
Management and Budget (OMB) guidance and conforms to the following general principles:

     -    The law enforcement capacity of the U.S. Government should not be impaired or
          perceived to be impaired. To do so could constitute an imminent threat to the safety of
          human life and the protection of property.

     -    Component heads were directed to be conservative in designating employees as
          “excepted,” especially those in headquarters or other “overhead” functions and
          occupations. Also, components may call some employees back to work if the need for
          their services becomes critical, and to furlough others as conditions change.


2
  Onboard staffing data are derived from DOJ’s payroll system and reflect information from pay period 12, ending
June 24, 2017.
3
  Note that this number includes employees funded with carryover, multi-year and no-year funding appropriated
in prior years. The number of excepted employees in this category may decrease over the course of an
appropriations lapse as carryover funding is depleted.

                                                   Page 2 of 13
           Case 3:17-cv-07106-SK Document 49-2 Filed 12/26/18 Page 4 of 14



      -   Ancillary support services will be maintained only to the extent necessary to support
          excepted operations. These ancillary functions include very limited legislative affairs and
          other congressional support activities, public affairs activities, and community outreach,
          which may be conducted only to the extent the failure to perform those functions prevents
          or significantly damages the functioning of a funded component, the operations of other
          funded parts of the Government, or the performance of an excepted function. While mail
          will continue to be an excepted function, the number of staff on board to process mail
          will be reduced; therefore, the public should reasonably expect delays in mail delivery.

      -   Employees may not be reassigned or given new duties, and offices may not be
          restructured, in order to move individuals from a non-excepted function into an excepted
          function (although some rotational coverage of excepted positions will occur).

With respect to litigation, the Department’s plan assumes that the Judicial Branch will continue
to operate through the furlough.4 Therefore:

      -   Criminal litigation will continue without interruption as an activity essential to the safety
          of human life and the protection of property.

      -   Civil litigation will be curtailed or postponed to the extent that this can be done without
          compromising to a significant degree the safety of human life or the protection of
          property. Litigators will continue to approach the courts and request that active cases,
          except for those in which postponement would compromise to a significant degree the
          safety of human life or the protection of property, be postponed until funding is available.
          If a court denies such a request and orders a case to continue, the Government will
          comply with the court’s order, which would constitute express legal authorization for the
          activity to continue. The Department will limit its civil litigation staffing to the minimum
          level needed to comply with the court’s order and to protect life and property. Receipt of
          summonses, pleadings and motions by mail may be delayed.

    Assumptions relating to training activities (in components whose funding has lapsed) are as
    follows:5

      -   In order to ensure the proper execution of the Department’s emergency functions,
          components may determine that the training of new employees in positions that have
          been designated as “emergency” is an excepted function.




4
  The federal courts are continuing to hear and decide cases during the lapse in appropriations utilizing fees and no-
year appropriations. When this source of funding is exhausted, furloughs may impact the number of cases courts will
hear.
5
  The Department of Homeland Security closed the Federal Law Enforcement Training Center (FLETC). DOJ staff
assigned to FLETC and trainees at FLETC are furloughed unless they are directed to work on excepted activities.

                                                    Page 3 of 13
        Case 3:17-cv-07106-SK Document 49-2 Filed 12/26/18 Page 5 of 14



   -   To the extent that the training of new “emergency” employees is in process or about to
       begin when a lapse occurs, components should consider whether a short delay (for
       example, over the weekend) in the training will compromise emergency functions. If such
       a delay will not compromise emergency functions, components should consider keeping
       the employees at the training center but delaying the training itself, or not sending the
       employees to the training during the brief delay. If at any point the component determines
       that the delay in training might impact emergency functions, the training should resume.

   -   New employees who are not in positions designated as “emergency” should not start
       work during the lapse and should not be trained.

   -   In-service training of current employees, even those excepted from furlough, will be
       cancelled.

   -   Training of state and local officers will be discontinued for the duration of the lapse in
       appropriations.

   -   As a general rule, training for international law enforcement officers occurring in the
       United States will be cancelled. However, with respect to training of international law
       enforcement officers abroad (such as the training of officers who will be working in a
       combat zone), components will use their judgment to determine whether such training
       needs to occur immediately in order to protect human life or property. If so, such training
       may continue.

Department of Justice programs funded with permanent indefinite appropriations or other
funding not subject to annual appropriation (e.g., Diversion Control, Health Care Fraud and
Abuse Control, Debt Collection, Assets Forfeiture Fund, Federal Prison Industries, Special
Counsel) are displayed in the plan as excepted positions (and are also referred to as “exempted
positions” in other contexts), because their funding is not dependent upon an enacted
appropriation. Also, the Bureau of Prisons’ (BOP) Buildings and Facilities and Commissary
accounts have multi-year authority and have adequate carryover funding to meet expenses during
a lapse in appropriations. Employees paid from these funding sources are not dependent upon an
enacted appropriation and are therefore considered excepted. Also included in the total are
Presidential Appointees, most of whom are excepted from furlough because they are not covered
by the leave system in 5 U.S.C. Chapter 63. This does not include non-career SES and Schedule
C employees.




                                            Page 4 of 13
        Case 3:17-cv-07106-SK Document 49-2 Filed 12/26/18 Page 6 of 14



Individual DOJ Component Summaries:

Following is a synopsis of the components’ plans for the Department of Justice, including the
nature of the agency activities in which excepted employees will be engaged. The attached Table
2 provides the total number of employees in the component on-board when the plan was
implemented; the total number of component employees excepted from furlough under each of
the recognized exceptions; and the agency’s legal basis for each of its determinations to except
employees.

   •   General Administration (GA)/Working Capital Fund (WCF)/Justice Information
       Sharing Technology (JIST): Accounts include the Department’s Leadership and Senior
       Policy/Management Offices. This includes Presidential Appointees, who are not subject
       to furlough by virtue of their appointment status, while a sizeable number of employees
       in these organizations will be furloughed. The excepted employees will provide overall
       Departmental leadership and policy management for ongoing operations that protect life
       and property and for other excepted activities during the lapse of appropriations.

       The GA account also funds a portion of the functions and staff of the Justice
       Management Division (JMD). The excepted GA-funded JMD employees will provide
       Department-wide direction for staffs providing support for ongoing operations that
       protect life and property; direct support, including IT support, for Department-wide
       operations that protect life and property; and building security at the Main Justice
       Building. The Working Capital Fund is funded by reimbursements from a variety of
       sources, but primarily from sources that are appropriated annually and would not be
       available if there is a lapse in appropriations; therefore, only JMD employees performing
       excepted functions are excepted from furloughs. In addition, a number of JMD
       employees are funded by the Three Percent Fund for debt collection, which is not subject
       to annual appropriation, and thus these employees may continue to work during a lapse in
       appropriations.

       JMD also oversees the JIST and the WCF Information Technology accounts. Excepted
       employees in these areas are needed to operate the 24/7 Justice Security Operations
       Center, which provides information security for the Department’s systems. In addition,
       these employees are needed for information technology operations and systems that
       support ongoing law enforcement operations that will continue during any lapse in
       appropriations.

   •   Executive Office for Immigration Review: Excepted employees are needed to process
       all immigration cases and appeals involving detained aliens, including criminal aliens;
       provide Headquarters oversight of excepted functions; provide administrative support for
       excepted functions; and preserve jurisdictional viability of discrimination cases within the
       Administrative Law Judge function.


                                           Page 5 of 13
     Case 3:17-cv-07106-SK Document 49-2 Filed 12/26/18 Page 7 of 14



•   Office of the Pardon Attorney (OPA): There are no employees excepted from furlough.
    However, OPA’s mission is to assist the President in the exercise of his constitutional
    clemency power. Therefore, if an inmate facing execution in a capital case filed an
    application for commutation of sentence and appropriations lapsed, it is possible that
    some OPA employees would be excepted temporarily. Such applications for clemency
    are infrequent, but if one were to be pending during a lapse in appropriations, the
    exception for “discharge of the President’s constitutional duties and powers” might in
    fact apply to OPA employees needed to timely investigate the application, prepare the
    report and recommendation on the case, and effectuate the President’s decision under the
    Constitution to grant or deny clemency to the capital offender.

•   Office of the Inspector General: As a Presidential Appointee, the Inspector General is
    not subject to furlough. The excepted employees are needed to investigate allegations of
    bribery, fraud, abuse, civil rights violations and violations of other criminal laws and
    administrative procedures arising from the conduct of Department employees, contractors
    and grantees; support law enforcement functions; oversee emergency operations and
    provide legal advice and issue subpoenas; continue work on time-sensitive national
    security investigations; and provide security and administrative support for excepted
    personnel and emergency services.

•   U.S. Parole Commission (USPC): The excepted USPC employees are needed to
    respond to requests for emergency warrants and process parole certificates. Due to the
    constitutional prohibitions against the suspension of the writ of habeas corpus, this
    litigation has continued and is expected to continue in all judicial districts. Also, the
    USPC anticipates that the U.S. Probation Offices and the Court Services and Offender
    Supervision Agency for the District of Columbia (CSOSA) will continue to submit
    written requests for USPC action against offenders who have violated the conditions of
    their release. The Chairman and the Commissioners, as Presidential Appointees, are not
    subject to furlough. They will be available to approve each warrant before issuance.
    USPC has jurisdiction over federal offenders who committed offenses before November
    1, 1987, as well as all District of Columbia (DC) offenders. Much of the DC caseload is
    driven by requests for warrants as a result of violations of the terms and conditions of
    parole.

•   National Security Division (NSD): As a Presidential Appointee, the Assistant Attorney
    General is not subject to furlough. The excepted employees are needed to ensure the
    Department’s national security investigations and prosecutions continue, that the
    Department’s national security activities are coordinated both within the Department and
    with other government agencies, and to represent the Intelligence Community before the
    Foreign Intelligence Surveillance Court, which will remain open to facilitate the national
    security activities of United States in a manner consistent with the law. NSD will also
    provide legal advice to the Intelligence Community with respect to ongoing national
    security matters, and oversee the Department’s administration of the U.S. Government’s

                                        Page 6 of 13
     Case 3:17-cv-07106-SK Document 49-2 Filed 12/26/18 Page 8 of 14



    authorities under the Foreign Intelligence Surveillance Act. In addition, excepted
    employees will continue work on pending counterterrorism, espionage, export control,
    and sanctions violations; coordinate and supervise the Department’s international
    terrorism, domestic terrorism, and weapons of mass destruction matters; and continue to
    review Committee on Foreign Investment in the United States matters, including
    responding to time-sensitive inquiries regarding the national security implications of
    corporate conduct in compliance with National Security Agreements.

•   General Legal Activities (GLA): The Solicitor General and the Assistant Attorneys
    General are Presidential Appointees, and are not subject to furlough. The GLA account
    includes the following components: Office of the Solicitor General, Tax Division,
    Criminal Division, Civil Division, Environment and Natural Resources Division, Office
    of Legal Counsel, Civil Rights Division, and INTERPOL Washington. The excepted
    employees are necessary to provide legal advice on ongoing excepted functions of the
    Executive Branch, including matters of national security and presidential authority, to the
    Attorney General, the Deputy Attorney General, others within the Department, the White
    House, the National Security Council, and the Departments of State and Defense.
    Excepted employees will also review Attorney General Orders, Executive Orders and
    Proclamations, and presidential memoranda and directives; ensure that criminal litigation
    continues uninterrupted; seek continuances for civil and appellate litigation, except as
    necessary for the immediate protection of life or property; proceed with civil and
    appellate litigation should attempts to secure continuances fail; provide administrative
    advice and resource allocation guidance to Civil Rights Prosecution personnel and the
    Assistant Attorney General, Civil Rights Division, in the event of civil disorder; respond
    to and investigate complaints of alleged criminal civil rights violations involving
    endangerment of life or property and handle complaints from institutionalized persons
    concerning life-threatening situations. Also, excepted employees are needed to provide
    uninterrupted communications among federal, state, local and international law
    enforcement entities in furtherance of, among other things, criminal investigations and
    the apprehension of fugitives and criminal and illegal aliens. If a court denies a litigator’s
    request to postpone a case and orders it to continue, the litigation will become an
    excepted activity that can continue during the lapse.

•   Antitrust Division (ATR): As a Presidential Appointee, the Assistant Attorney General
    is not subject to furlough. The excepted employees are needed to conduct or directly
    support ongoing criminal trials, prepare for criminal proceedings that have been
    scheduled for court (including the handling of arraignments, pleas, and sentencing
    hearings), and conduct or support ongoing civil litigation in which a continuance cannot
    be obtained. They will also prepare cases that must be filed due to Hart-Scott-Rodino or
    statute of limitations deadlines, only when an extension or waiver cannot be obtained and
    ATR leadership determines that allowing a proposed merger to go forward without
    objection would pose a reasonable likelihood of peril to property in which the United
    States has an immediate interest.

                                         Page 7 of 13
     Case 3:17-cv-07106-SK Document 49-2 Filed 12/26/18 Page 9 of 14



•   U.S. Attorneys: As Presidential Appointees, U.S. Attorneys are not subject to furlough.
    Excepted employees are needed to address ongoing criminal matters and civil matters of
    urgency throughout the Nation. Criminal litigation will continue without interruption as
    an excepted activity to maintain the safety of human life and the protection of property.
    Civil litigation will be curtailed or postponed to the extent this can be done without
    compromising to a significant degree the safety of human life or the protection of
    property. If a court denies a litigator’s request to postpone a case and orders it to
    continue, the litigation will become an excepted activity that can continue during the
    lapse. Headquarters support is maintained only to the extent necessary to support
    excepted operations.

•   U.S. Trustees Program: Excepted employees are needed to protect bankruptcy estate
    property through the appointment and oversight of fiduciaries and through other means.
    Excepted employees are responsible for coordinating meetings of debtors and creditors,
    as well as civil and criminal matters, including cases with the U.S. Attorneys and the
    Federal Bureau of Investigation. Attempts will be made to curtail or postpone
    appearances before the Bankruptcy Courts. Excepted employees are limited to
    performing only those functions in which there is a definite risk of substantial property
    loss or violation of law.

•   Foreign Claims Settlement Commission: As Presidential Appointees, the
    Commissioners are not subject to furlough. All staff are furloughed; therefore, staff
    activity related to the settlement of foreign claims is postponed.

•   U.S. Marshals Service (USMS): The USMS is currently without a Director and the
    Acting Director is not a Presidential Appointee; as such, he is subject to furlough, unless
    otherwise excepted. The 94 U.S. Marshals in the Federal Districts are Presidential
    Appointees, but are subject to the Leave Act and, therefore, are also subject to furlough.
    However, since they all have duties directly related to the protection of life and property,
    they are excepted from furlough and will continue working. The excepted employees,
    including the Acting Director and the U.S. Marshals, are needed to carry out duties
    associated with judicial security; prisoner custody, security, and transportation; and
    fugitive apprehension. Some Headquarters personnel are also excepted as their functions
    are critical to the support of the U.S. Marshals and Deputy U.S. Marshals in the field –
    this support includes integrity assurance, oversight of investigative operations and
    judicial security, tactical operations, witness security, and management functions that
    include law and policy, budget and finance, procurement, information technology, human
    resource administration, and security.

•   Community Relations Service (CRS): As a Presidential Appointee, the Director is not
    subject to furlough. CRS provides critical assistance in resolving and preventing racial,
    ethnic and national origin community conflicts, violence, and civil disorder, and it helps
    communities struggling to recover in the aftermath of alleged violent hate crimes. A

                                        Page 8 of 13
    Case 3:17-cv-07106-SK Document 49-2 Filed 12/26/18 Page 10 of 14



    minimum number of employees are necessary to provide a rapid response to emergency
    situations to protect the safety of human life or the protection of property.

•   Special Counsel’s Office (SCO): The Special Counsel’s Office is funded with a
    permanent indefinite appropriation. All direct employees are displayed as excepted
    positions because their funding is not dependent upon an enacted appropriation.

    One attorney left the Special Counsel’s Office after pay period 13. As of July 15, 2018,
    the SCO employs eight term employees directly, who are requested to be excepted in the
    FY 2019 contingency plan based on the exception justification provided above.

•   Interagency Crime and Drug Enforcement (ICDE): DOJ components participating in
    the Organized Crime Drug Enforcement Task Force (OCDETF) program have excepted
    their ICDE-funded personnel from furlough as appropriate within their agency
    designations. OCDETF provides reimbursable funding to its member agencies to support
    the salaries and expenses of their participating personnel. A small number of Executive
    Office employees are needed to provide day-to-day administrative support to the nine
    member agencies of the OCDETF Co-Located Strike Forces and to the OCDETF Fusion
    Center (OFC), which also houses the Department’s International Organized Crime
    Intelligence Operations Center (IOC-2). The nine Co-Located Strike Forces are designed
    to serve a dual purpose: they aggressively target the highest-level drug trafficking
    organizations; and they also function as a central point for gathering intelligence and
    disseminating investigative leads throughout the neighboring areas. The OFC is a
    comprehensive data center containing all drug and related financial intelligence
    information from all OCDETF- member investigative agencies and the Financial Crimes
    Enforcement Network.

•   Federal Bureau of Investigation (FBI): As a Presidential Appointee, the Director is not
    subject to furlough. Excepted personnel are needed because all operations of the FBI are
    directed toward national security and investigations of violations of law involving
    protection of life and property. Thus, the FBI must be able to continue existing
    investigations, open new investigations, and respond to all contingencies which might
    arise during a lapse of appropriations. Accordingly, all FBI agents and support personnel
    in the field are considered excepted from furlough.

    At FBI headquarters, the excepted personnel will provide direction and investigative
    support to all field operations and excepted headquarters functions. This includes
    personnel in the Criminal Justice Information Services Division, which provides
    fingerprint identification services to criminal and national security investigations, and the
    Records Management Division, which provides name check services to criminal and
    national security investigations. Excepted personnel also include nearly all federal
    employees supporting the National Instant Criminal Background Check System (NICS).




                                         Page 9 of 13
    Case 3:17-cv-07106-SK Document 49-2 Filed 12/26/18 Page 11 of 14



•   Drug Enforcement Administration (DEA): DEA’s Administrator is a Presidential
    Appointee and is not subject to furlough. All agents in DEA field organizations are
    excepted from furlough because they support active counternarcotics investigations. This
    encompasses 23 domestic divisions, 7 regional foreign divisions, critical tactical support
    groups including the El Paso Intelligence Center and the Special Operations Division,
    forensic sciences, and technical surveillance support. DEA investigations need to
    continue uninterrupted so that cases are not compromised and the health and safety of the
    American public is not placed at risk. In addition, some headquarters personnel are
    critical to the support of agents actively engaged in investigative actions in the field – this
    support includes agency direction and priorities, legal support, integrity assurance and
    oversight of investigations, and critical support of emergency field functions, such as
    coordination of joint efforts involving other federal, state, local and foreign agencies;
    24/7 tactical Command Center, tactical analytical support to investigations, programs and
    operations worldwide; as well as worldwide support in the areas of financial
    management, contract oversight, personnel, and basic training. Headquarters support will
    be maintained only to the extent necessary to support excepted operations.

    DEA Diversion Control Fee Account: All employees on-board are excepted since these
    positions are fully fee-funded; therefore, all drug diversion control activities will
    continue. These activities include preventing, detecting, and investigating the diversion
    of controlled substances from legitimate channels, while ensuring an adequate and
    uninterrupted supply of controlled substances to meet legitimate needs.

•   Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF): As a Presidential
    Appointee, the Director of ATF is not subject to furlough. Excepted employees include:
    all agents in ATF’s field divisions, who conduct the full range of criminal investigations
    in the firearms, arson, explosives, alcohol and tobacco program areas; Industry
    Operations Investigators who conduct compliance inspections of Federal firearms and
    Federal explosives licensees (including those mandated under the Safe Explosives Act),
    as well as application inspections; and other personnel who collect, review and analyze
    intelligence data in support of criminal investigations. Headquarters support will be
    maintained only to the extent necessary to support excepted operations.

•   Bureau of Prisons (BOP): All staff at the Federal prisons, including Public Health
    Service Officers necessary to provide medical care of inmates, are considered excepted
    since they have direct daily inmate custody responsibilities. Employees are also needed to
    continue inmate custody responsibilities over some 34,317 inmates in contract facilities
    and process all new designations to federal prisons from the Courts. Regional and
    headquarters support will be maintained only to the extent necessary to support excepted
    operations. BOP’s Buildings and Facilities, Prison Industries and Commissary accounts
    have multi-year authority and should have adequate carry over funding to meet expenses
    during a lapse in appropriations.


                                         Page 10 of 13
    Case 3:17-cv-07106-SK Document 49-2 Filed 12/26/18 Page 12 of 14



•   Grant Programs (Office of Justice Programs, Office of Community Oriented
    Policing Services, Office on Violence Against Women): As Presidential Appointees,
    the OVW and COPS Directors, and the Assistant Attorney General for OJP, are not
    subject to furlough. The grants awarded by the Department are funded from no-year
    appropriations, as are the employees who administer those grants. As a result, these
    activities may continue during a lapse as long as sufficient S&E carryover funds remain,
    and based upon input from Department leadership regarding mission requirements.
    However, for the sake of the FY 2019 contingency exercise and consistent with prior
    plans, OJP is reflecting the level of personnel who would be needed if they had to reduce
    the personnel to only those most critical during a shutdown, which is approximately
    41 (or 6%). OVW and COPS anticipate sufficient carryover funding to support their full
    complement of employees on-board for some time during a lapse in appropriations, and
    display an excepted rate of 100% for planning purposes.




                                       Page 11 of 13
       Case 3:17-cv-07106-SK Document 49-2 Filed 12/26/18 Page 13 of 14



              Table 2: FY 2019 Department of Justice Contingency Plan
                         On-Board vs. Excepted Employees
                                                       Excepted
            Total
                                             Intel                    Other       %
 Name        On-      Total    Agents                     Attorneys
                                            Analysts                  Staff    Excepted
            Board
AFF           22       22         0             0             0         22      100%
ATF         5,061     4,260     2,614          144           54       1,448      84%
ATR          655       264        0             0            144       120       40%
BOP         36,361    35,287   16,988           0            189      18,110     97%
CIV         1,382     1,673       0             0            538       135       49%
COPS          93       93         0             0             8         85      100%
CRM          955       764        0             0            516       248       80%
CRS           39        1         0             0             0         1        3%
CRT          595       174        0             0            118        56       29%
DEA         8,923     7,673     4,365          596           88       2,624      86%
ENRD         578       263        0             0            212        51       45%
EOIR        1,684      809        0             0            327       482       48%
FBI         36,594    31,839   13,108         2,917          139      15,675     87%
FCSC          9         2         0             0            0          2        22%
GA/WCF       987       202        0             0            24        178       20%
INTERPOL      63       53         0            40             2         10       84%
JIST          30        3         0             0             0         3        10%
NSD          349       236        0             6            187        43       68%
OCDETF        29       13         0             3             4         6        45%
OIG          488       267       119            0            11        137       55%
OJP          677       41         0             0             2         39       6%
OLC           29       23         0             0            20         3        79%
OPA           16        1         0             0             0         1        0%
OSG           47       43         0             0            23         20       91%
OVW           64       64         0             0             4         60      100%
SCO           9         8         0             0             5         3        89%
TAX          509       284        0             0            220        64       56%
USA         10,982    6,963      39            54           4,907     1,963      63%
USMS        5,118     4,614     3,588          40            10        976       90%
                                                                                  40
USPC          55       22         0             0             2         20
                                                                                  %
USTP         978       341        0             0            158       183       35%
TOTAL      113,381   95,302    40,821        3,800         7,913      42,768    84%




                                       Page 12 of 13
       Case 3:17-cv-07106-SK Document 49-2 Filed 12/26/18 Page 14 of 14




                 Table 3: FY 2019 Department of Justice Contingency Plan
                             Excepted Employees by Category
                                          Employees Excepted from Furlough
         Categories                                     Intel
                                Total      Agent       Analyst     Attorney         Other
         Category 1             6,411        898            93           632        4,788
         Category 2             1,031         39            0            850          142
         Category 3             16,139       865          2,651          190       12,424
         Category 5             71,721      39,019        1,056         6,232      25,414
          TOTAL                95,340      40,821         3,800         7,913      42,768

Category 1 = Employees whose compensation is financed by a resource other than annual
appropriations.

Category 2 = Employees necessary to perform activities expressly authorized by law.

Category 3 = Employees necessary to perform activities necessarily implied by law (including
presidentially appointed and Senate-confirmed employees).

Category 4 = Employees necessary to the discharge of the President’s constitutional duties and
powers.

Category 5 = Employees necessary to protect life and property.




                                          Page 13 of 13
